tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jul uniform issue list t ep rat legend taxpayera plan a certificate z ira x ira y companyb companyc companyd companye dear this is in response to your request dated date as supplemented on date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested 20144303k taxpayer a represents that his employer terminated plan a in and issued certificate z which represented the shares of employer stock in his plan a account certificate z was delivered directly to company b as custodian of ira x taxpayer a decided to move his ira account to company c and on date executed a customer account transfer request to transfer the assets of ira x to ira y company d serves as custodian for company c accounts company c was acquired by company e in november as part of the ira transfer all assets of ira x were transferred to ira y except for certificate z which was rejected by company d while company d and company b attempted to resolve the rejection issue neither company notified taxpayer a that certificate z had not been successfully transferred certificate z remained in company d’s vault until an internal audit in may of at that time certificate z was returned to taxpayer a and taxpayer a first became aware of the fact that certificate z had not been successfully transferred in taxpayer a contacted company e when he received certificate z to ask why he received it when he believed it was held in ira y certificate z and he always assumed that certificate z was in ira y at no time did taxpayer a request based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of certificate z sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an jra to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on _ which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible i in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the failure of company c company d and company e to complete the transfer of assets as requested therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of certificate z from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to transfer certificate z to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of certificate z will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives if you wish to inquire about this ruling please contact id at - _ please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
